DETAILED ACTION

This office action is in response to Applicant’s submission filed on 8 April 2022.     THIS ACTION IS NON-FINAL.

Status of Claims
Claims 2-19 are pending.
Clam 1 is cancelled.
Claims 2-19 are rejected for double patenting.
Claims 2-19 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 2-19.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-19 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-15 of US-PATNET NO.10,909,447 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 2-19 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims 1-15 of US-PATNET NO.10,909,447 B2.
Instant Application:
17/162,745
US-PATENT:
10,909,447 B2
Claim 2:
A method for transposing a neural network matrix on a hardware circuit having a matrix computation unit, comprising: dividing an intermediate neural network matrix into a plurality of submatrices in a current subdivision; creating a plurality of vectors, each of the plurality of vectors corresponding to each row of the intermediate neural network matrix and including values of each row of the intermediate neural network matrix; obtaining, for the plurality of vectors, a plurality of partial identity matrices that are used to extract a portion of values from each of the plurality of vectors while nullifying a remaining portion of values; multiplying, by one or more of the plurality of partial identity matrices, each of the plurality of vectors to generate a row of an updated neural network matrix, wherein the updated neural network matrix includes elements of the neural network matrix but with swapped upper right and lower left quadrants of the plurality of submatrices in the current subdivision; updating the intermediate neural network matrix by combining the generated rows; and generating the intermediate neural network matrix as a transposed neural network matrix
Claim 1:
A method comprising: receiving a request to process a neural network on a special-purpose hardware circuit that is configured to perform neural network computations in hardware using a hardware matrix computation unit, wherein the matrix computation unit is a two-dimensional systolic array configured to perform multiplication of a first input matrix and a second input matrix in hardware; identifying that the request specifies a transpose operation to be performed on a first neural network matrix associated with the neural network; providing instructions to the hardware circuit that when executed by the hardware circuit cause the hardware circuit to transpose the first neural network matrix by performing first operations, wherein the first operations comprise: determining that the first neural network matrix is not a i x i matrix, where i is a number of columns or rows of cells in the systolic array, wherein a plurality of the cells are each configured to: multiply, using multiplication circuitry, a given weight input to the cell and a given activation input to the cell to generate a product, and add, using addition circuitry, the product to an accumulated output from a first adjacent cell to generate an accumulated output, and pass the generated accumulated output to a second adjacent cell; in response, updating the first neural network matrix to generate a i x i matrix by zero-padding the first neural network matrix; repeatedly performing the following second operations: for a current subdivision of the first neural network matrix that divides the first neural network matrix into one or more current submatrices: updating the first neural network matrix by swapping an upper right quadrant and a lower left quadrant of each current submatrix in the current subdivision by performing one or more matrix multiplications using at least the cells in the matrix computation unit, wherein the updating of the first neural network matrix comprises: multiplying, by the cells of the matrix computation unit of the special- purpose hardware circuit, each row of the first neural network matrix by one or more partial identity matrices to generate one or more vectors that each includes a portion of the respective row with the elements of the upper right quadrant and the lower left quadrant of each respective current submatrix swapped; for each row of the first neural network matrix, combining the vectors corresponding to a portion of each respective row of the first neural network matrix with the elements of the upper right quadrant and the lower left quadrant of each respective current submatrix swapped; and generating the updated first neural network matrix by combining each respective row; subdividing each current submatrix in the current subdivision into a respective plurality of new submatrices to update the current subdivision, each of the respective plurality of new sub matrices being a respective quadrant of the current submatrix; and after performing all iterations of the second operations, converting the first neural network matrix to its condition before the update by removing the zeros padded during the update.
Claims 2-7
Claims 1-6


Dependent claims of each application have identical and substantially similar claim language and therefore are rejected for substantially similar rationale.
Claims 8-19 cover substantially similar claim elements as claims 2-7 and therefore is rejected as detailed above under substantially similar rationale.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception
Claims 2-19 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
With regards to Claims 2-19
 (Independent Claims)  For claim 2 / 8 / 14, the claim recites a method / system / product, which falls into one of the statutory categories.
2A – Prong 1: Claim 2 / 8 / 14, in part, recites 
“…. dividing an intermediate neural network matrix into a plurality of submatrices in a current subdivision; creating a plurality of vectors, each of the plurality of vectors corresponding to each row of the intermediate neural network matrix and including values of each row of the intermediate neural network matrix; obtaining, for the plurality of vectors, a plurality of partial identity matrices that are used to extract a portion of values from each of the plurality of vectors while nullifying a remaining portion of values; …. updating the intermediate neural network matrix by combining the generated rows; and generating the intermediate neural network matrix as a transposed neural network matrix” (mental process), “multiplying, by one or more of the plurality of partial identity matrices, each of the plurality of vectors to generate a row of an updated neural network matrix, wherein the updated neural network matrix includes elements of the neural network matrix but with swapped upper right and lower left quadrants of the plurality of submatrices in the current subdivision” (mathematical concept).
The limitation “dividing an intermediate neural network matrix into a plurality of submatrices in a current subdivision; creating a plurality of vectors, each of the plurality of vectors corresponding to each row of the intermediate neural network matrix and including values of each row of the intermediate neural network matrix; obtaining, for the plurality of vectors, a plurality of partial identity matrices that are used to extract a portion of values from each of the plurality of vectors while nullifying a remaining portion of values; …. updating the intermediate neural network matrix by combining the generated rows; and generating the intermediate neural network matrix as a transposed neural network matrix”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting electronic device, server, processor operatically coupled to data storage medium, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for reciting generic computing device,  “dividing”, “creating”, “obtaining”, “updating”, “generating” in the limitation citied above could be performed by a human mind (e.g., a human data prediction builder could analyze the mathematical representation of the model to simply the model for reducing computation), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  
The limitations of “multiplying, by one or more of the plurality of partial identity matrices, each of the plurality of vectors to generate a row of an updated neural network matrix, wherein the updated neural network matrix includes elements of the neural network matrix but with swapped upper right and lower left quadrants of the plurality of submatrices in the current subdivision”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting server computer, processor, computer-readable medium coupled with the processors, the steps of multiplying of  matrices, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  If a claim limitation, under its broadest reasonable interpretation, covers mathematical relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 2 / 8 / 14 recites the additional elements: (a) using generic computer elements (like general computation circuit, which are recited at a high-level of generality  such that it amounts no more than mere instructions to apply the exception using a generic computer component); and (b) “using a hardware circuit having a matrix computation unit” (it is WURC to use hardware circuit with matrix computation unit to accelerate computation, as shown in e.g., Lezar et al, “GPU Acceleration of Matrix-based Methods in Computational Electromagnetics”, Ph.D dissertation, Department of Electrical and Electronic Engineering, Stellenbosch University, South Africa, 2011 [hereafter Lezar]).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the use of one or more generic computing circuit and/or matrix computation circuit is WURC, hence does not add anything significant to the abstract idea. The claim is not patent eligible.
(Dependent claims) 
Claims 3-7 / 9-13 / 15-19 are dependent on claim 2 / 8 / 14, and include all the limitations of claim 2 / 8 / 14. Therefore, claims 3-7 / 9-13 / 15-19 recite the same abstract ideas. 
With regards to claims 3 / 9 / 15, the claim recites “receiving a request to perform computations for the neural network on the hardware circuit, the request specifying a transpose operation to be performed on the neural network matrix”, which are insignificant extra solution activity, like mere data input / output, MPEP.2106.05(g).   The claim is not patent eligible.
With regards to claims 4-7 / 10-13 / 16-19, the claims recite additional computation model processing which can be performed by human.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Art Rejection Analysis

Claims 2-19 include allowable subject matter since when reading the claims in light of the specification, as per, MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199F.3d 1295, 1301, 53 USPQ2d 1065, 1069, 1069 (Fed.Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in claims 2-19.  

The following is an examiner’s statement of reasons for no art rejection: 

There is no art rejection for Claim 2, since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in the independent claims, specifically, “…. obtaining, for the plurality of vectors, a plurality of partial identity matrices that are used to extract a portion of values from each of the plurality of vectors while nullifying a remaining portion of values; multiplying, by one or more of the plurality of partial identity matrices, each of the plurality of vectors to generate a row of an updated neural network matrix, wherein the updated neural network matrix includes elements of the neural network matrix but with swapped upper right and lower left quadrants of the plurality of submatrices in the current subdivision; updating the intermediate neural network matrix by combining the generated rows; and generating the intermediate neural network matrix as a transposed neural network matrix”, in combination with the remaining elements and features of the claimed invention.
Claims 8 and 14 are substantially similar to claim 2. The arguments as given above for claim 1, are applied, mutatis mutandis, to claims 8 and 14, therefore the allowable subject matter reasoning of claim 2 are applied accordingly.
Regarding the dependent claims, which include all the limitations of the independent claims, also have no art rejection.
The followings are references closest to the invention claimed:
DeMeester, et al., US-PATENT NO.5073752 [hereafter DeMeester] shows zero padding for signal processing. However, DeMeester does not show the specific process of reducing matrix computation for neural networks as claimed.
Ho, et al., US-PATENT NO.5644517A [hereafter Ho] shows hardware accelerator for performing matrix transposition. However, Ho does not show the specific process of reducing matrix computation for neural networks as claimed.
Gokmen et al., US-PGPUB NO.20170091620 [hereafter Gokmen] shows circuits for performing neural matrix operation. However, Gokmen does not show the specific process of reducing matrix computation for neural networks as claimed.
Hwang et al., "A Systolic Neural Network Architecture for Hidden Markov Models", IEEE Transactions on Acoustic, Speech, and Signal Processing, Vol.37, No.12, December 1989 [hereafter Hwang] systolic architecture for implementing neural network processing.  However, Hwang does not show the specific process of reducing matrix computation for neural networks as claimed.

Guerrero, et al., US-PGPUB NO.20060190517A1 [hereafter Guerrero] shows efficient matrix transposing using standard computer hardware components.  However, Guerrero does not show the specific process of reducing matrix computation for neural networks as claimed.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128